Citation Nr: 1715639	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-09 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a diffuse skin disorder.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

The Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on an initial period of active duty for training (ACDUTRA) upon her entrance to reserve service from October 1981 to January 1982, and during periods of federalized reservist service from January to June 1991 and from February 2003 to January 2004, in support of Operation Desert Shield and Operation Enduring Freedom, respectively.  The Veteran has also had interim and subsequent periods of ACDUTRA and inactive duty training (INACDUTA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2016, the Veteran testified at a hearing conducted via video-conference before the undersigned Veterans Law Judge.  The record was held open 90 days for the submission of additional evidence.  In January 2017, the Veteran submitted additional evidence.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e).

The decision below addresses the Veteran's service connection claim for a right knee disability.  The claim seeking service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.



FINDING OF FACT

The Veteran's current right knee meniscal tear residuals results from her knee injury incurred during a period of ACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for the residuals of a right knee meniscal tear have been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. § 3.6, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110; 38 C.F.R. § 3.6(c), (d), 3.303.

The Veteran is seeking service connection for her current right knee disability, which she asserts she developed as the result of an in-service injury.  Indeed, the evidence of record supports the Veteran's assertion that she injured her right knee during a period of ACDUTRA and has a current, residual right knee disability.  Specifically, a January 2008 military facility treatment record reflects the Veteran's treatment for a recent right knee injury several days prior, with symptoms of increasing severity.  A subsequent January 2008 line of duty determination states that the Veteran incurred this right knee injury during a period of ACDUTRA spanning from October 2007 to January 2008, and a recent (January 2017) statement from the Veteran's in-service treatment provider elucidates the nature of her in-service knee injury, stating that the Veteran tore her right knee meniscus.  Furthermore, subsequent right knee treatment records spanning from 2009 to 2011 characterize the Veteran's right knee disability as degenerative arthritis and the residuals of a meniscal tear.  

Given that the record clearly reflects that the Veteran injured her right knee, incurring a meniscal tear, in line of duty in January 2008 while serving on a period of ACDUTRA, and given that the record reflects a diagnosis of a current residual right knee disability resulting from this in-service injury (the diagnosis of right knee meniscal tear residuals was rendered during the appeal period, which commenced when the Veteran filed the instant service connection claim in 2010), the Board finds that a basis for granting service connection for a right knee disability has been presented.  Accordingly, service connection for a right knee disability, namely the residuals of a right knee meniscal tear, is warranted.  


ORDER

Service connection for the residuals of the Veteran's right knee meniscal tear is granted.


REMAND

With regard to the Veteran's claim seeking service connection for a diffuse skin disorder, which she reports had its initial onset during ACDUTRA, the evidence of record is insufficient to decide the claim.  In that regard, while the Veteran's service treatment records reflect various dermatological complaints during her many years of reservist service, the Board cannot ascertain whether these dermatological problems had their onset in or were treated during periods of ACDUTRA or INACDUTRA, as the record does not currently include an accounting of the dates of the Veteran's periods of ACDUTRA and INACDUTRA.  (While the Veteran's personnel records include computations of how many days of ACDUTRA and INACDUTRA the Veteran performed during each year of her reservist service, the records do not specify the dates of those periods of ACDUTRA and INACDUTRA).  Accordingly, this information must be obtained, after which a medical opinion must be obtained to address whether the Veteran incurred or aggravated her skin disorder during a period of ACDUTRA.

Accordingly, this issue is REMANDED for the following actions:

1.  Create a list delineating the Veteran's periods of active duty, ACDUTRA, and INACDUTRA from October 1981 to the present, and associate this list with the Veteran's claims file.

2.  Then, schedule the Veteran for a VA dermatological examination to determine the nature of the Veteran's current skin disorder and its potential relationship to service.  The Veteran's claims file (including list of the Veteran's dates of active duty, ACDUTRA, and INACDUTRA) must be provided to the examiner for review.  

After reviewing the Veteran's claims file and eliciting a history of her dermatological symptoms, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's contact dermatitis, diagnosed during the pendency of this appeal, or any other skin disorder diagnosed during this examination, had its onset during a period of active duty or ACDUTRA.

In doing so and as necessary, the examiner should provide an opinion as to whether any such skin disorder preexisted a period of active duty or ACDUTRA and whether it was permanently aggravated therein.  The examiner should describe the medical level of certainty of this opinion (e.g., as likely as not, undebatable, etc.).

The examiner is advised that the term "aggravation" is defined (for legal purposes) as a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

When rendering this opinion, the examiner is asked to consider and comment on the clinical significance of the following:

* An April 1984 service treatment record reflects the Veteran's history of a rash of the left shoulder and chest, present for the past year;
* A November 2005 service treatment record reflects her treatment for eczema;
* A June 2007 service treatment record reflects her treatment for eczema; 
* November 2008 treatment records reference prior dermatological treatment for cysts and current diagnoses of dermatitis and lichen simplex chronicus of the left arm;
* A December 2008 (non-binding) line of duty determination states that lichen planus existed prior to the Veteran's 2003 period of active duty and was not aggravated therein; and
* A January 2017 statement from the Veteran's medical treatment provider reflects a current diagnosis of contact dermatitis.

A complete rationale must be provided for all opinions rendered.  

3.  Finally, readjudicate the Veteran's service connection claim for a diffuse skin disorder.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


